Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 08/03/2020.  Claims 1-24 are pending in the case.  Claims 1, 9, and 17 are independent claims.



Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 9, and 17 are rejected on the ground of non-statutory double patenting as being unpatentable over Claim 1 of US Patent 10732791. 
10732791
16983941
1. a wearable electronic device with a touch-sensitive display and a rotatable input mechanism that is physically rotatable relative to a housing of the electronic device and adjacent to the display, cause the device to: 
receive a plurality of alerts, wherein the alerts include content, and wherein the alerts correspond to a plurality of installed applications; detect a user input; 
in response to detecting the user input, display a notification interface on the display, the notification interface comprising a plurality of notifications representing at least a subset of the plurality of alerts; 
while displaying the notification interface, detect a second user input that includes a first rotation of the rotatable input mechanism relative to the housing of the electronic device; and 
in response to detecting the second user input that includes the first rotation of the rotatable input mechanism relative to the housing of the electronic device: 
scroll the notification interface in a first direction in accordance with the second user input, based on an amount of the first rotation of the rotatable input mechanism relative to the housing of the electronic device, to concurrently display additional notifications representing additional alerts in the plurality of alerts; and 
display an indication determined in accordance with a plurality of currently displayed notifications relative to an entire set of notifications associated with the plurality of received alerts, wherein the indication comprises a stationary user interface object representative of the entire set of notifications and a movable user interface object representative of the plurality of currently displayed notifications, wherein the stationary user interface object is displayed in a fixed location while scrolling the notification interface in the first direction in accordance with the second input, wherein the movable user interface object moves relative to the stationary user interface object while scrolling the notification interface in the first direction in accordance with the second input, wherein a height of the stationary user interface object is not greater than a height of at least one notification of the concurrently displayed additional notifications, wherein the stationary user interface object and the movable user interface object were not displayed on the display prior to detecting the second user input, and wherein the fixed location is adjacent to the rotatable input mechanism that is physically rotatable relative to the housing of the electronic device.
1. An electronic device, comprising: a touch-sensitive display; one or more processors; and a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: receiving a plurality of alerts, wherein the alerts correspond to a plurality of installed applications; detecting, via the touch-sensitive display, a first user input; 
in response to detecting the first user input, displaying, on the touch-sensitive display, a notification interface, the notification interface comprising a plurality of notifications representing at least a subset of the plurality of alerts; 
while displaying the notification interface, 
detecting, via the touch-sensitive display, a second user input at a location on the touch-sensitive display corresponding to a respective notification of the plurality of notifications; and 
in response to detecting the second user input: in accordance with a determination that the second user input meets a threshold criteria, displaying a first affordance which when activated removes the plurality of notifications from the notification interface.


Although the claims at issue are not identical, they are not patentable distinct from each other because Claims 1, 9, and 17 of application 16983941 are obvious over claim 1 of patent 10732791 with the display interface for a list of the plurality of alerts corresponds to a plurality of installed applications, except that patent 10732791 claim 1 does not teach:
while displaying the notification interface, detecting, via the touch-sensitive display, a second user input at a location on the touch-sensitive display corresponding to a respective notification of the plurality of notifications; and 
in response to detecting the second user input: in accordance with a determination that the second user input meets a threshold criteria, displaying a first affordance which when activated removes the plurality of notifications from the notification interface.
Park (US 20140304616 A1) teaches:
while displaying the notification interface, detecting, via the touch-sensitive display, a second user input at a location on the touch-sensitive display corresponding to a respective notification of the plurality of notifications (FIG. 1C, paragraph [0042], in response to a predetermined gesture 140 input on a predetermined notification list 150, the predetermined notification list 150 may be deleted from the annunciator 105. A gesture to delete at least one piece of notification information from the notification list 150 or a gesture to delete a notification list, e.g., the notification list 150, may be referred to as a notification deletion input; gesture 140 is the detected second user input; the input 140 is on one item of the notification list 150); and 
in response to detecting the second user input: in accordance with a determination that the second user input meets a threshold criteria, removes the plurality of notifications from the notification interface (paragraph [0042], A gesture to delete at least one piece of notification information from the notification list 150 or a gesture to delete a notification list, e.g., the notification list 150, may be referred to as a notification deletion input. Here, the predetermined gesture 140 input by the user may be defined in various forms, such as a short touch, a long touch, multiple touches, a multitouch, and a flicking operation in a predetermined direction (e.g., a direction from the right to the left or a direction from the left to the right); a gesture to delete a notification list is to remove the notification list which includes the plurality of notifications; a long touch is the user input satisfies a timing threshold criteria).
Since patent 10732791 teaches a system of notification interface with user operation for notification list, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate while displaying the notification interface, detecting, via the touch-sensitive display, a second user input at a location on the touch-sensitive display corresponding to a respective notification of the plurality of notifications, and in response to detecting the second user input: in accordance with a determination that the second user input meets a threshold criteria, displaying a first affordance which when activated removes the plurality of notifications from the notification interface, as taught by Park, as the prior arts are in the same application field of interface item list gesture operation. By incorporating Park into patent 10732791 would improve the integrity of patent 10732791’s system by allowing to delete at least one piece of notification information from the notification list (Park, paragraph [0042]).
	Patent 10732791/Park does not teach:
in accordance with a determination that the user input meets a threshold criteria, displaying a first affordance which when activated remove an item from the interface.
Sheng (US 20160320959 A1) teaches:
in accordance with a determination that the user input meets a threshold criteria, displaying a first affordance which when activated remove an item from the interface (paragraph [0009], when the user needs to delete a specified information item in the list, in the operation mode in related technology the information item to be deleted needs to be long pressed to pop up a prompt message and delete the information item according to the prompt message; “long press” is a user gesture which satisfies a timing threshold criteria; the prompt is the first affordance).
Since Patent 10732791 /Park teaches a system of notification interface with user operation for notification list, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in accordance with a determination that the user input meets a threshold criteria, displaying a first affordance which when activated remove an item from the interface, as taught by Sheng, as the prior arts are in the same application field of deleting an interface item list, and Sheng further teaches long press to display a prompt to confirm delete operation. By incorporating Sheng into Patent 10732791 /Park would improve the integrity of Patent 10732791 /Park’s system by allowing facilitating the user operation and improving the user experience (Sheng, paragraph [0009]).
Therefore, Claims 1, 9, and 17 of application 16983941 are rejected on the ground of a non-statutory obvious-type double patenting as being unpatentable over claim 1 of patent 10732791.




Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9, 14, 16-17, 22, and 24 are rejected under AIA  35 U.S.C §103 as being unpatentable over Park et al. (US 20140304616 A1, hereinafter Park) in view of Sheng (US 20160320959 A1, hereinafter Sheng, PCT filing date 01/15/2014).

As to independent claims 1, 9, and 17, Park teaches an electronic device, comprising: 
a touch-sensitive display; one or more processors; and 
a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
receiving a plurality of alerts, wherein the alerts correspond to a plurality of installed applications (paragraph [0041], A notification list may include notification information associated with a program. Notification list data may be stored in a storage space as a file that includes not only the most recently received information but also the previously received or created information; the notification list is the plurality of alerts; Fig. 1C, paragraph [0012], receiving first notification data associated with an application installed in a mobile terminal; the notifications list 150 corresponds to different applications such as email, image applications); 
detecting, via the touch-sensitive display, a first user input (Fig. 1B, paragraph [0039], the predetermined gesture 130 input by the user may be defined in various forms, such as a flicking operation in a predetermined direction (e.g., from the right to the left), a short touch, a long touch, multiple touches, a multitouch, and a flicking operation in a predetermined direction after vertically extending a predetermined notification list, for example, after a pinch-to-zoom operation; user input 130 is the detected first user input); 
in response to detecting the first user input, displaying, on the touch-sensitive display, a notification interface, the notification interface comprising a plurality of notifications representing at least a subset of the plurality of alerts (paragraph [0039], Referring to FIG. 1B, in response to an input of a predetermined gesture 130, information subsequently stored or created in association with a predetermined notification list may be displayed on a notification panel; a notification panel is the notification interface with the list of notifications 150 displayed as in Fig. 1C); 
while displaying the notification interface, detecting, via the touch-sensitive display, a second user input at a location on the touch-sensitive display corresponding to a respective notification of the plurality of notifications (FIG. 1C, paragraph [0042], in response to a predetermined gesture 140 input on a predetermined notification list 150, the predetermined notification list 150 may be deleted from the annunciator 105. A gesture to delete at least one piece of notification information from the notification list 150 or a gesture to delete a notification list, e.g., the notification list 150, may be referred to as a notification deletion input; gesture 140 is the detected second user input; the input 140 is on one item of the notification list 150); and 
in response to detecting the second user input: in accordance with a determination that the second user input meets a threshold criteria, removes the plurality of notifications from the notification interface (paragraph [0042], A gesture to delete at least one piece of notification information from the notification list 150 or a gesture to delete a notification list, e.g., the notification list 150, may be referred to as a notification deletion input. Here, the predetermined gesture 140 input by the user may be defined in various forms, such as a short touch, a long touch, multiple touches, a multitouch, and a flicking operation in a predetermined direction (e.g., a direction from the right to the left or a direction from the left to the right); a gesture to delete a notification list is to remove the notification list which includes the plurality of notifications; a long touch is the user input satisfies a timing threshold criteria).
	Park does not teach:
in accordance with a determination that the user input meets a threshold criteria, displaying a first affordance which when activated remove an item from the interface.
Sheng teaches:
in accordance with a determination that the user input meets a threshold criteria, displaying a first affordance which when activated remove an item from the interface (paragraph [0009], when the user needs to delete a specified information item in the list, in the operation mode in related technology the information item to be deleted needs to be long pressed to pop up a prompt message and delete the information item according to the prompt message; “long press” is a user gesture which satisfies a timing threshold criteria; the prompt is the first affordance).
Since Park teaches a system of notification interface with user operation for notification list, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in accordance with a determination that the user input meets a threshold criteria, displaying a first affordance which when activated remove an item from the interface, as taught by Sheng, as the prior arts are in the same application field of deleting an interface item list, and Sheng further teaches long press to display a prompt to confirm delete operation. By incorporating Sheng into Park would improve the integrity of Park’s system by allowing facilitating the user operation and improving the user experience (Sheng, paragraph [0009]).

As to dependent claims 6, 14, and 22, Park teaches the electronic device of claim 5, wherein the respective notification corresponds to a respective installed application, and displaying content corresponding to the respective notification comprises displaying the content corresponding to the respective notification within the respective installed application (paragraph [0012], receiving first notification data associated with an application installed in a mobile terminal; paragraph [0043], If a linked portion retrieval input is received on the notification list 150, the mobile terminal may execute an email application to display the received new email or a list of emails including the new email of which information is displayed in the notification list 150; an email application is the installed application).

As to dependent claims 8, 16, and 24, Park teaches the electronic device of claim 1, wherein the one or more programs further include instructions for: 
removing the plurality of notifications from the notification user interface (paragraph [0042], A gesture to delete at least one piece of notification information from the notification list 150 or a gesture to delete a notification list, e.g., the notification list 150, may be referred to as a notification deletion input. Here, the predetermined gesture 140 input by the user may be defined in various forms, such as a short touch, a long touch; a gesture to delete a notification list is to remove the notification list which includes the plurality of notifications; a long touch is the user input satisfies a timing threshold criteria). 
	Park does not teach:
while displaying the affordance for removing the interface content from the notification user interface, detecting a third user input at a location on the touch-sensitive display corresponding to the affordance for removing the interface content; and in response to detecting the third user input, removing the interface content from the notification interface.
Sheng teaches:
while displaying the affordance for removing the interface content from the notification user interface, detecting a third user input at a location on the touch-sensitive display corresponding to the affordance for removing the interface content; and in response to detecting the third user input, removing the interface content from the notification interface (paragraph [0009], when the user needs to delete a specified information item in the list, in the operation mode in related technology the information item to be deleted needs to be long pressed to pop up a prompt message and delete the information item according to the prompt message; “long press” is a user gesture which satisfies a timing threshold criteria; the prompt is the first affordance).
Since Park teaches a system of notification interface with user operation for notification list, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate while displaying the affordance for removing the interface content from the notification user interface, detecting a third user input at a location on the touch-sensitive display corresponding to the affordance for removing the interface content; and in response to detecting the third user input, removing the interface content from the notification interface, as taught by Sheng, as the prior arts are in the same application field of deleting an interface item list, and Sheng further teaches long press to display a prompt to confirm delete operation. By incorporating Lan into Park would improve the integrity of Park’s system by allowing facilitating the user operation and improving the user experience (Lan, paragraph [0009]).

Claims 2-5, 10-13, and 18-21 are rejected under AIA  35 U.S.C §103 as being unpatentable over Park et al. (US 20140304616 A1, hereinafter Park) in view of Sheng (US 20160320959 A1, hereinafter Sheng, PCT filing date 01/15/2014) and in view of PEDERSEN et al. (US 20150054733 A1, hereinafter PEDERSEN).

As to dependent claims 2, 10, and 18, Park teaches the electronic device of claim 1, wherein the one or more programs further include instructions for: 
in response to detecting the second user input: a determination that the second user input meets a dismissal criteria, and a determination that the second user input is at a location on the touch-sensitive display corresponding to the respective notification of the plurality of notifications: remove the respective notification from the notification interface (paragraph [0042], A gesture to delete at least one piece of notification information from the notification list 150 or a gesture to delete a notification list, e.g., the notification list 150, may be referred to as a notification deletion input. Here, the predetermined gesture 140 input by the user may be defined in various forms, such as a short touch, a long touch, multiple touches, a multitouch, and a flicking operation in a predetermined direction (e.g., a direction from the right to the left or a direction from the left to the right); a gesture to delete a notification list is to remove the notification list which includes the plurality of notifications; the predetermined gesture is the dismissal criteria).
	Park does not teach:
in accordance with a determination that the second user input does not meet the threshold criteria, and
displaying a second affordance which when activated removes the respective notification from the notification interface.
Sheng teaches:
displaying a second affordance which when activated removes the respective notification from the notification interface (paragraph [0009], when the user needs to delete a specified information item in the list, in the operation mode in related technology the information item to be deleted needs to be long pressed to pop up a prompt message and delete the information item according to the prompt message; “long press” is a user gesture which satisfies a timing threshold criteria; the prompt is the first affordance).
Since Park teaches a system of notification interface with user operation for notification list, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate displaying a second affordance which when activated removes the respective notification from the notification interface, as taught by Sheng, as the prior arts are in the same application field of deleting an interface item list, and Sheng further teaches long press to display a prompt to confirm delete operation. By incorporating Lan into Park would improve the integrity of Park’s system by allowing facilitating the user operation and improving the user experience (Lan, paragraph [0009]).
	Park/Sheng does not teach:
in accordance with a determination that the user input does not meet the threshold criteria.
PEDERSEN teaches:
in accordance with a determination that the user input does not meet the threshold criteria (paragraph [0057], the interaction is classified as either a tap, a short press, or a long press based on the duration of time. Other classifications, such as a double tap, extra-long tap, or other classification, are possible; The interaction is classified as a short press when the duration falls between the short duration threshold and a long duration threshold; paragraph [0058], a control function that maps to either the tap, the short press, or the long press is activated depending on the classification that occurred at step 730. A different control function is associated with each of the tap, the short press, and the long press). 
Since Park/Sheng teaches a system of notification interface with user operation for notification list, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in accordance with a determination that the user input does not meet the threshold criteria, as taught by PEDERSEN, as the prior arts are in the same application field of touch screen user interface gesture operation, and PEDERSEN further teaches user input threshold based different types. By incorporating PEDERSEN into Park/Sheng would expand the utility of Park/Sheng’s system by allowing a control function that maps to either the tap, the short press, or the long press is activated depending on the classification (PEDERSEN, paragraph [0058]).

As to dependent claims 3, 11, and 19, Park teaches electronic device of claim 2, wherein the dismissal criteria includes a criterion that is met when the user input is determined to be a horizontal swipe at a location corresponding to a notification (paragraph [0042], A gesture to delete at least one piece of notification information from the notification list 150 or a gesture to delete a notification list, e.g., the notification list 150, may be referred to as a notification deletion input. Here, the predetermined gesture 140 input by the user may be defined in various forms, such as a flicking operation in a predetermined direction (e.g., a direction from the right to the left or a direction from the left to the right); a flicking operation in a predetermined direction from the right to the left is a horizontal swipe).

As to dependent claims 4, 12, and 20, Sheng teaches electronic device of claim 2, wherein the one or more programs further include instructions for: 
while displaying the second affordance, detecting a third user input at a location on the touch-sensitive display corresponding to the second affordance; and in response to detecting the third user input, removing the respective notification from the notification interface (paragraph [0009], when the user needs to delete a specified information item in the list, in the operation mode in related technology the information item to be deleted needs to be long pressed to pop up a prompt message and delete the information item according to the prompt message; “long press” is a user gesture which satisfies a timing threshold criteria; the prompt is the second affordance; the user input on the prompt to delete the information item is the third user input).

dependent claims 5, 13, and 21, Park teaches the electronic device of claim 1, wherein the one or more programs further include instructions for: 
in response detecting the second user input: in accordance with a determination that the user input meet the dismissal criteria, and a determination that the second user input is at a location on the touch-sensitive display corresponding to the respective notification of the plurality of notifications (paragraph [0042], A gesture to delete at least one piece of notification information from the notification list 150 or a gesture to delete a notification list, e.g., the notification list 150, may be referred to as a notification deletion input. Here, the predetermined gesture 140 input by the user may be defined in various forms, such as a short touch, a long touch, multiple touches, a multitouch, and a flicking operation in a predetermined direction (e.g., a direction from the right to the left or a direction from the left to the right); a gesture to delete a notification list is to remove the notification list which includes the plurality of notifications; the predetermined gesture is the dismissal criteria, while the dismissal criteria corresponds to some other gesture input), and 
displaying content corresponding to the respective notification without displaying the notification interface (paragraph [0043], If a linked portion retrieval input is received on the notification list 150, the mobile terminal may execute an email application to display the received new email or a list of emails including the new email of which information is displayed in the notification list 150, the executed email application displaying the received new email does not include the notification interface).
	Park/Sheng does not teach:
in accordance with a determination that the user input does not meet the threshold criteria, and a determination that the second user input is a tap input. 
	PEDERSEN teaches:
in accordance with a determination that the user input does not meet the threshold criteria, and a determination that the second user input is a tap input (paragraph [0057], the interaction is classified as either a tap, a short press, or a long press based on the duration of time. Other classifications, such as a double tap, extra-long tap, or other classification, are possible; The interaction is classified as a short press when the duration falls between the short duration threshold and a long duration threshold; paragraph [0058], a control function that maps to either the tap, the short press, or the long press is activated depending on the classification that occurred at step 730. A different control function is associated with each of the tap, the short press, and the long press). 
Since Park/Sheng teaches a system of notification interface with user operation for notification list, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in accordance with a determination that the user input does not meet the threshold criteria, and a determination that the second user input is a tap input, as taught by PEDERSEN, as the prior arts are in the same application field of touch screen user interface gesture operation, and PEDERSEN further teaches user input threshold based different types. By incorporating PEDERSEN into Park/Sheng would expand the utility of Park/Sheng’s system by allowing a control function that maps to either the tap, the short press, or the long press is activated depending on the classification (PEDERSEN, paragraph [0058]).

Claims 7, 15, and 23 are rejected under AIA  35 U.S.C §103 as being unpatentable over Park et al. (US 20140304616 A1, hereinafter Park) in view of Sheng (US 20160320959 A1, hereinafter Sheng, PCT filing date 01/15/2014) and in view of Tan et al. (US 20110133934 A1, hereinafter Tan).

As to dependent claims 7, 15, and 23, Park teaches the electronic device of claim 1, wherein the threshold criteria comprises a criterion that is met when of the second user input is above a threshold value (paragraph [0042], the predetermined gesture 140 input by the user may be defined in various forms, such as a short touch, a long touch; a long touch is the user input satisfies a timing threshold criteria).
	Park/Sheng does not teach:
the threshold criteria comprises a characteristic intensity of the user input is above a threshold intensity.
	Tan teaches:
the threshold criteria comprises a characteristic intensity of the user input is above a threshold intensity (paragraph [0033], Each input instance is then processed, as represented by step 706, to determine if it meets certain criteria indicative of an actual gesture intended by the user. For example, when an intensity threshold is exceeded, the program records the timestamp as a potential start of a tap).
Since Park/Sheng teaches a system of notification interface with user operation for notification list, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the threshold criteria comprises a characteristic intensity of the user input is above a threshold intensity, as taught by Tan, as the prior arts are in the same application field of touch screen user interface gesture operation, and Tan further teaches intensity based user input threshold criteria. By incorporating Tan into Park/Sheng would expand the utility of Park/Sheng’s system by allowing to determine if it meets certain criteria indicative of an actual gesture intended by the user (Tan, paragraph [0033]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143